Citation Nr: 1034661	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  08-11 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date earlier than July 23, 1999, for 
the grant of service connection for posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel






INTRODUCTION

The Veteran served on active duty from October 1966 to September 
1968.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois 
which denied the claim for entitlement to an earlier effective 
date prior to July 23, 1999 for the grant of service connection 
for PTSD.  


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  In an October 1997 rating action, the RO declined to reopen 
the claim for service connection for PTSD; although properly 
notified, the Veteran did not appeal that determination.

3.  Thereafter, the Veteran's reopened claim for service 
connection for PTSD was received on July 23, 1999.  There was no 
earlier formal or informal claim submitted following the 
unappealed rating action of October 1997.


CONCLUSION OF LAW

The criteria for an effective date prior to July 23, 1999, for 
the grant of service connection for PTSD have not been met.  38 
U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. §§ 3.151, 3.155, 
3.157, 3.400(b)(2)(i) (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  The Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), has held 
that the VCAA notice requirements apply to all elements of a 
claim.

The Board notes that the request for an earlier effective date is 
a downstream issue from the grant of the benefit sought, which 
was initiated by a notice of disagreement.  The Court has held 
that, as in this case, once a notice of disagreement from a 
decision establishing service connection and assigning the rating 
and effective date has been filed, the notice requirements of 38 
U.S.C.A. §§ 5104 and 7105 control as to the further 
communications with the appellant, including as to what "evidence 
[is] necessary to establish a more favorable decision with 
respect to downstream elements...." Goodwin v. Peake, 22 Vet. 
App. 128, 137 (2008).  Moreover, the resolution of the Veteran's 
appeal for an earlier effective date is also dependent on the 
Court's interpretation of the law and regulations pertaining to 
claims for VA benefits.  Consequently, no further development 
under the VCAA is warranted.  See Mason v. Principi, 16 Vet. App. 
129, 132 (2002); see generally Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); Smith v. Gober, 14 Vet. App. 227, 231- 32 
(2000); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en 
banc) (holding that the VCAA is not applicable where it could not 
affect a pending matter and could have no application as a matter 
of law). 

In any event, the Veteran was provided with notice regarding 
earlier effective date issues in a February 2007 letter from the 
RO. 



Law and Regulations

The assignment of effective dates of awards is generally governed 
by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2009) and 38 C.F.R. § 
3.400 (2009).  Except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  In cases of reopened claim, the 
effective date will be the date of receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400 (2009)

A specific claim in the form prescribed by the Secretary must be 
filed in order for benefits to be paid to any individual under 
the laws administered by VA.  38 U.S.C.A. § 5101(a). 38 C.F.R. § 
3.155 provides that any communication or action indicating intent 
to apply for one or more VA benefits may be considered an 
informal claim.  Such an informal claim must identify the benefit 
sought.  38 C.F.R. § 3.1(p) defines application as a formal or 
informal communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).

VA is required to identify and act on informal claims for 
benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 
3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 198-
200 (1992).  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed as 
of the date of receipt of the informal claim. 

The Court has held that under VA law there is no basis for a 
freestanding earlier effective date claim from matters addressed 
in a final rating decision.  Rudd v. Nicholson, 20 Vet. App. 296 
(2006).  Generally, a determination on a claim by the agency of 
original jurisdiction of which the claimant is properly notified 
is final, if an appeal is not perfected.  38 C.F.R. § 20.1103 
(2008).  Previous determinations which are final and binding, 
including decisions of service connection, will be accepted as 
correct in the absence of clear and unmistakable error (CUE).  
Where evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a) (2008).  A claimant 
who seeks to obtain retroactive benefits based on CUE has a much 
heavier burden than that placed upon a claimant who seeks to 
establish prospective entitlement to VA benefits.  Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991); Berger v. Brown, 10 Vet. 
App. 166, 169 (1997) (recognizing a claimant's "extra-heavy 
burden" of persuasion before the Court in a claim of CUE).

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts shown 
in every case.  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 4.3 (2009)

Factual Background and Analysis

The earliest document that can be construed as a claim for 
service connection for PTSD is the Veteran's formal claim for VA 
benefits with an accompanying statement in support of claim that 
was received by the RO on February 21, 1992.  

A March 1993 rating decision denied service connection for PTSD.  
The Veteran was notified of the denial in a March 1993 letter.  
Although properly notified at his address of record, the Veteran 
did not file any documents evidencing disagreement with the 
rating action.

In a correspondence received by the RO on January 14, 1997, the 
Veteran filed a request to reopen a claim for service connection 
for PTSD.

In an October 1997 rating decision, the RO confirmed and 
continued the denial of the Veteran's PTSD disability.  The 
Veteran was notified of the denial in November 1997.  He did not 
appeal this action.

In December 1997, the Veteran submitted a statement requesting 
that his claim for service connection for PTSD be reopened.  In 
March 1998, the RO sent a letter to a health care service 
identified by the Veteran, and requested medical records from 
that facility.  The agency responded in May 1998 that all 
inquiries were to be sent to a different department.  In May 
1998, the RO sent a letter to the proper department of the health 
care agency requesting medical records from that facility.  There 
was no reply from that agency.  The Veteran was informed in May 
1998 of the RO's attempt to obtain records from the health care 
service identified by him.  In July and October 1998, the RO 
denied the claim to reopen, based on a lack of new and material 
evidence.  The Veteran was informed by letter of these actions.  
He did not appeal these actions.  

On July 23, 1999, the RO received a letter from the Veteran's 
private psychiatrist which diagnosed the Veteran with PTSD 
secondary to his service in Vietnam.

In a November 1999 rating decision, the RO denied reopening the 
claim for service connection for PTSD on the basis that new and 
material evidence had not been submitted.  In a letter received 
by the RO on January 31, 2000, the Veteran submitted a notice of 
disagreement with the November 1999 rating decision.

In a May 2000 rating decision, the RO denied reopening the claim 
for service connection for PTSD on the basis that new and 
material evidence had not been submitted.  In a letter received 
by the RO on June 15, 2000, the Veteran submitted a notice of 
disagreement with the May 2000 rating decision.  The RO issued a 
statement of the case (SOC) in July 2000.  In August 2000, the 
Veteran completed a substantive appeal (VA Form 9), where he 
marked that he was appealing all issues listed on the SOC 
(service connection for a back condition, new and material 
evidence to reopen a claim for service connection for PTSD and 
new and material evidence to reopen a claim for service 
connection for Crohn's disease).

In a final May 2001 decision, the Board, in part, reopened the 
issue of entitlement of service connection for PTSD and remanded 
this issue for additional development.  When reopening the issue 
of entitlement to service connection for PTSD, the Board noted 
that the October 1997 rating action was final and the Veteran 
failed to properly appeal that decision.

In a June 2004 Board decision, the issue of entitlement to 
service connection for PTSD was again remanded for additional 
development of the Veteran's claimed stressors.

A January 2006 rating decision granted service connection for 
PTSD, with an effective date of July 23, 1999.  The RO indicated 
that July 23, 1999 was the date that the Veteran's claim to 
reopen was received.

In a December 2006 rating decision, the RO denied entitlement to 
an earlier effective date than July 23, 1999 for the grant of 
service connection for PTSD.  The RO noted that July 23, 1999 was 
the date that the RO received the new and material evidence which 
sufficiently reopened the Veteran's claim for service connection 
for PTSD.

The Board notes that the effective date of an award of service 
connection based on new and material evidence received after a 
final adjudication will be the later of the date entitlement 
arose or the date of receipt of the reopened claim unless the new 
and material evidence consists of service department records, in 
which case the effective date will be the later of the date 
entitlement arose or the date of receipt of the earlier claim.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

Based upon the evidence of record, the Board finds entitlement to 
an earlier effective date for the grant of entitlement to service 
connection for PTSD is not warranted.  The Veteran did not appeal 
the October 1997 rating action, and this was duly noted in the 
May 2001 Board decision which was mailed to the Veteran at his 
address of record.  The Veteran is considered to have been 
adequately notified and there is no evidence of a timely notice 
of disagreement or perfected appeal from that determination.  Nor 
is there any indication in the record that the prior rating 
action should be revised due to clear and unmistakable error.  
Applying the holding in Rudd to the facts of this case, the Board 
finds that an effective date prior to July 23, 1999 for the grant 
of service connection for PTSD, is not in order.




ORDER

An effective date prior to July 23, 1999, for the grant of 
service connection for PTSD is denied.

____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


